        Case 3:06-cr-00160-JBA Document 1273 Filed 11/18/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



UNITED ST ATES OF AMERICA

V.                                                             3:06-cr-00160-JBA-3

AZIBO AQUART


                                    SCHEDULING ORDER

       Following colloquy with counsel on the record on November 18, 2019, the following is

ordered:   A telephonic status conference will be held on January 29, 2020 at 4:00 p.m. The

Government shall initiate the conference call to chambers.




                                                       /S/



Dated at New Haven, Connecticut: November       I   , 2019
